Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the applicant’s Request for Continued Examination filed on 03/31/2022.

Status of claims
Claims 1-35 are pending. Claims 1, 3-6, 8, 19-24, 26-35 are allowed.

Terminal Disclaimer

The terminal disclaimers filed on 02/17/2022 and 03/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent applications No. 17/239,152 and 17/185,570 have been reviewed and are accepted. The terminal disclaimers have been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

(Currently Amended)	A system, comprising:
a processor configured to: 
obtain an email that is addressed to a first email account associated with a first enterprise;
establish, at least in part by examining content of the email, that the email was sent by a second email account associated with a vendor;
access a database to identify a digital profile associated with the vendor, wherein the digital profile includes a record of a set of past emails sent by the second email account, wherein the digital profile is a first digital profile included in a set of digital profiles collectively associated with a plurality of vendors, and wherein at least one email included in the set of past emails is addressed to an email account associated with a second enterprise that is different from the first enterprise; and
determine, based on the digital profile, whether the email differs from the past emails in terms of context and/or content to such a degree that compromise of the second email account is likely, wherein the determining includes examining whether the first email account was the recipient of any of the past emails; and
a memory coupled to the processor and configured to provide the processor with instructions.
(Cancelled)	
(Original)	The system of claim 1, wherein said determining comprises examining whether the first email account was the recipient of any of the past emails, and examining whether a topic of the email was discussed in any of the past emails. 
(Original)	The system of claim 1, wherein the email is representative of a request for payment of an invoice by the enterprise.
(Original)	The system of claim 1, wherein the email is representative of a request to alter payment information used to process payments to the vendor.
(Original)	The system of claim 1, wherein said establishing comprises applying a model to the email that examines (i) a subject, (ii) a body, and (iii) any attachments to a source of the email.
(Cancelled)	
(Original)	The system of claim 1, wherein the digital profile further includes a classification indicative of risk in communicating with the vendor. 
(Cancelled)	
(Cancelled)	 
(Cancelled)	 
(Cancelled)	
(Cancelled)	
(Cancelled)	
(Cancelled)	 
(Cancelled)	
(Cancelled)	
(Cancelled)
(Previously presented) The system of claim 1, wherein determining whether the email differs to the degree includes determining whether a sender domain has changed.
(Previously presented) The system of claim 1, wherein determining whether the email differs to the degree includes determining whether a sender address has changed.
(Previously presented) The system of claim 4, wherein determining whether the email differs to the degree includes determining whether a mechanism for referencing the invoice has changed.
(Previously presented) The system of claim 1, wherein determining whether the email differs to the degree includes determining whether a geographical location of a sender has changed.
(Previously presented) The system of claim 1, wherein determining whether the email differs to the degree includes determining whether a formatting characteristic has changed.
(Currently Amended)	A method, comprising:
obtaining an email that is addressed to a first email account associated with a first enterprise;
establishing, at least in part by examining content of the email, that the email was sent by a second email account associated with a vendor;
accessing a database to identify a digital profile associated with the vendor, wherein the digital profile includes a record of a set of past emails sent by the second email account, wherein the digital profile is a first digital profile included in a set of digital profiles collectively associated with a plurality of vendors, and wherein at least one email included in the set of past emails is addressed to an email account associated with a second enterprise that is different from the first enterprise; and
determining, based on the digital profile, whether the email differs from the past emails in terms of context and/or content to such a degree that compromise of the second email account is likely, wherein the determining includes examining whether the first email account was the recipient of any of the past emails.
(Cancelled)	
(Previously presented)	The method of claim 24, wherein said determining comprises examining whether the first email account was the recipient of any of the past emails, and examining whether a topic of the email was discussed in any of the past emails. 
(Previously presented)	The method of claim 24, wherein the email is representative of a request for payment of an invoice by the enterprise.
(Previously presented)	The method of claim 24, wherein the email is representative of a request to alter payment information used to process payments to the vendor.
(Previously presented)	The method of claim 24, wherein said establishing comprises applying a model to the email that examines (i) a subject, (ii) a body, and (iii) any attachments to a source of the email.
(Previously presented)	The method of claim 24, wherein the digital profile further includes a classification indicative of risk in communicating with the vendor. 
 (Previously presented) The method of claim 24, wherein determining whether the email differs to the degree includes determining whether a sender domain has changed.
(Previously presented) The method of claim 24, wherein determining whether the email differs to the degree includes determining whether a sender address has changed.
(Previously presented) The method of claim 32, wherein determining whether the email differs to the degree includes determining whether a mechanism for referencing the invoice has changed.
(Previously presented) The method of claim 24, wherein determining whether the email differs to the degree includes determining whether a geographical location of a sender has changed.
(Previously presented) The method of claim 24, wherein determining whether the email differs to the degree includes determining whether a formatting characteristic has changed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “obtaining an email that is addressed to a first email account associated with an enterprise. The email represents an instance of outreach is established by a second email account associated with a vendor for payment of an invoice by the enterprise. A metric that is indicative of the risk in communicating with the second email account is obtained based on a comparison of the email to a series of emails that are representative of past instances of outreach by the second email account, and the determining how to handle the email based on the metric”; in combination with all the elements of each independent claim as amended by Applicant on 03/31/2022. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANS DESROSIERS/Primary Examiner, Art Unit 2491